IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-60384
                         Conference Calendar



DAVID C. BROOKER,

                                          Plaintiff-Appellant,

versus

ANNETTE TOWNSEND, Sergeant, Disciplinary Chiarperson;
WALTER BOOKER, Superintendent at Parchman;
JAMES ANDERSON, Commissioner; CHARLES THOMAS;
DORA ROSS; DAVID REED; OFFICER BOOKER,

                                          Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                     USDC No. 4:99-CV-89-S-B
                       --------------------
                           June 15, 2000

Before JOLLY, DAVIS, and DUHÉ, Circuit Judges.

PER CURIAM:*

     David C. Brooker, Mississippi inmate #78460, appeals the

denial of his civil rights complaint pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii) for failure to state a claim.   Brooker’s

argument that the disciplinary hearing was unfair because the

hearing officers relied only on what the charging officer stated

and not on Brooker’s evidence does not state a claim for which

relief can be granted.    See Reeves v. Pettcox, 19 F.3d 1060, 1062


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 99-60384
                                  -2-

(5th Cir. 1994).    Brooker’s claim that he was not given the

opportunity to be heard lacks a factual predicate.    Because

Brooker does not make his district court argument that he was

retaliated against for filing the instant suit, that issue is

deemed waived.     See Yohey v. Collins, 985 F.2d 222, 224 (5th Cir.

1993).

     AFFIRMED.